Exhibit 10.93

AGREEMENT

 

AGREEMENT made and entered into as of the 26th day of September, 2006 between
UNITED MARKETING GROUP, LLC, an Illinois limited liability company (“UMG”), with
offices located at 929 North Plum Grove Road, Schaumburg, Illinois 60173 and
HANOVER DIRECT, INC., a Delaware corporation (“HDI”), with offices located at
1500 Harbor Boulevard, Weehawken, New Jersey 07086.

 

Recitals

 

UMG is a developer, marketer and administrator of consumer membership services.

 

HDI is engaged in the direct marketing business and operates a portfolio of
catalogs (“HDI Catalogs”) and associated e-commerce websites (“HDI Websites”)
through the wholly owned corporations and limited liability companies listed on
attached Schedule A (“HDI Affiliates”). (A reference in this Agreement to HDI
shall be deemed, where the context requires, to include the HDI Affiliates.) In
addition to merchandise offered in HDI Catalogs and Websites, HDI also markets,
among other things, membership programs.

 

A wholly owned HDI subsidiary provides call center and e-commerce services to
third party direct marketers. Some of the direct marketers listed on attached
Schedule B (“Third Party HDI Affiliates”) permit HDI, from time to time, to
market membership programs to their customers on inbound order calls.

 

UMG and HDI wish to enter into this Agreement whereby HDI will market and sell
membership programs supplied by UMG and described in Schedule C (“ Programs”) on
select inbound order calls placed by HDI Catalog customers and the customers of
Third Party HDI Affiliates (“Telephone Customers”) and on select HDI Websites.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
HDI and UMG agree as follows:

 

1. RETAIL/WHOLESALE ELECTIONS AND RESPONSIBILITIES

 

1.1 Election. HDI shall select whether to market Programs on a revenue sharing
basis (a “Rev Share Election”) or on a wholesale basis (“Wholesale Election”) on
no less than 60 days prior written notice to UMG. An election shall take effect
on the first day of the fiscal week, which starts on Sunday, after a 30 day
implementation period following the 60 day notice period. HDI has initially made
a Wholesale Election and delegated to UMG the delegable functions specified in
Sections 2.2, 2.4, 2.6, 2.7 and 2.8.

 

1.2 Assignment of Responsibilities. The chart below assigns responsibility for
the various functions described in Section 2 below; certain functions are a
party’s responsibility regardless of whether a Rev Share or a Wholesale Election
is in effect while responsibility for other functions is dependent on which
election is in effect. In addition, if HDI makes a Wholesale Election, HDI may
request that UMG provide certain of the functions in which event UMG shall
provide the delegated functions and HDI shall compensate UMG in the amounts set
forth on Schedule F.

 

--------------------------------------------------------------------------------





 

Section Reference

Description

Rev Share Election

Wholesale Election

Delegable by HDI

2.1

Marketing

HDI

HDI

 

2.2

Premiums - Administration

UMG

HDI

Yes

2.2.1

Premiums - Cost

UMG

HDI

 

2.3

Merchant Accounts

HDI

HDI

 

2.4

Credit Card Processing

UMG

HDI

Yes*

2.5

Membership Kits and Program Benefits

UMG

UMG

 

2.5.4

Customer Service- Program Benefits

UMG

UMG

 

2.6

Customer Service – Cancellations & Refunds

UMG

HDI

Yes*

2.7

Training

UMG

HDI

Yes

2.8

Renewal Materials

UMG

HDI

Yes

2.9

Direct Mail & Other Marketing Programs

Rev Share basis only; responsibility for program duties to be determined
mutually by the parties on a program by program basis.

 

* Party handling Customer Service – Cancellations and Refunds shall also handle
Credit Card Processing.

 

1.3 Exclusive Membership Program Provider. Except as otherwise provided for in
Section 1.3.1, (i) HDI will use its best efforts to ensure that a Program offer
is made to all telephone customers on inbound order calls and (ii) during the
term of this Agreement the only membership programs HDI will offer during
inbound order calls will be UMG supplied membership programs. For purposes of
this Agreement, a membership program shall mean a program or service where
discounts, information and/or benefits are delivered to a consumer or business
in exchange for a recurring membership fee on a negative option or similar
basis, including, but not limited to, programs or services similar to Programs,
but shall not include loyalty and continuity programs such as HDI’s Buyer’s
Clubs that are offered by HDI or any of the Third Party HDI Affiliates that
promote the sale of the offeror’s merchandise, magazine programs, and offers of
merchandise or services provided by a third party on a nonrecurring membership
program basis

 

1.3.1 Exceptions to Exclusivity. Notwithstanding the foregoing, a telephone
service representative may, in his or her reasonable discretion, determine to
not offer a Program on inbound order call if (i) the Customer has recently
purchased a membership program, (ii) the Customer has previously indicated an
unwillingness to be solicited to purchase a membership program, (iii) because of
exigent circumstances such as call center call volume, (iv) business rules such
as frequency of and/or interval between inbound order calls from a single
customer, (v) commencing six months prior to the expiration date of the Term,
HDI may engage in limited test marketing of non-UMG provided membership programs
and/or (vi) the Customer is part of a controlled group of customers established
by HDI to test whether offers of membership programs are adversely affecting
merchandise sales to HDI’s customers.

 

2. FUNCTIONS

 

2

 

--------------------------------------------------------------------------------



 

2.1 Marketing. HDI shall market and offer the Programs on (i) inbound order
calls by Telephone Customers, (ii) on select HDI Websites and (iii) such other
marketing channels as the parties may mutually agree. HDI may amend Schedules A
and B, from time to time, in its sole discretion and shall provide UMG notice
thereof within five (5) calendar day of such amendment. In clarification of (ii)
above, HDI shall offer Programs on HDI Websites that offer membership programs
(e.g, www.scandiadown.com shall be excluded from such calculation) that in the
aggregate have at least 50% of the web traffic for all such HDI Websites for so
long as the net conversion rate (as determined under Section 5.4(iii)) for
Program offers on such HDI Websites is at least 3%.

 

2.1.1 Reading of Scripts. HDI shall be responsible for developing scripts which
HDI’s telephone service reps (which shall include third party call centers under
contract with HDI) shall read on Inbound Order Calls (the “Scripts”). HDI shall
use its reasonable commercial efforts to ensure that its reps follow the
scripts. If a Rev Share Election is in effect, UMG shall have the right to
review and approve proposed scripts, such approval not to be unreasonably
withheld or delayed. HDI shall (i) comply with applicable federal, state and
local laws, rules and regulations with respect to use of the scripts, (ii) use
the intellectual property of Program benefit providers and UMG in the scripts in
conformance with UMG provided guidelines, (iii) accurately represent Programs
and their respective benefits, and (iv) have the option to re-name a Program
solely for purposes of use in the Scripts. If HDI elects to rename a Program,
HDI and UMG will mutually agree on any adjustments to the pricing for any
renamed Program based on the incremental costs associated with preparing new
membership kits and other direct incremental costs.

 

2.1.2 Design of Program Offer. HDI shall have the right to set the terms of the
Program offer including price, annual versus monthly billing, premium and
cancellation/refund policy and may test various permutations of the Program
offer as it deems reasonable. UMG shall have the right to offer its advice on
the Program offer. While a Rev Share Election is in effect, UMG shall offer a
$50 gas card as a premium or such other premium as the parties shall mutually
agree.

 

2.1.3 Website Marketing. UMG and HDI shall jointly create and develop banner ads
and other hyperlinks for marketing Programs to Internet Customers. For those HDI
Websites on which HDI elects to market Programs, HDI, shall host the banner ads
and other UMG developed Internet marketing materials and provide hyperlinks to
UMG hosted landing pages. HDI may request that UMG host the banner ads in which
event UMG shall report the number of impressions to HDI. UMG shall host the
landing pages for click throughs from the HDI Websites and shall provide
reporting to HDI of click throughs and conversions. HDI shall have the option to
host the landing pages in which HDI shall provide reporting to UMG.

 

2.1.4 Transmission of Enrollment Files. HDI will transmit daily to UMG
enrollment files of Customers who have elected to purchase a Program (“Program
Purchasers”). The enrollment files shall include the Program Purchasers’ name,
mailing address, Program purchased, purchase date, and if UMG is handling credit
card processing under Section 2.4, the Program Purchasers credit card
information (“Customer Information”). UMG will assign a unique identification
number to each Program Purchaser.

 

2.1.5 Taping. HDI, at its sole cost and expense and in compliance with
applicable laws, shall digitally record and retain the confirmation of the
original sales transaction and the entirety of each Program presentation
(including the acceptance and order confirmation)

 

3

 

--------------------------------------------------------------------------------



on inbound order calls where Telephone Customers have ordered Programs. HDI
maintains and administers a Terms & Conditions Compliance Plan & Corrective
Action Policy for Telephone Service Center Representatives which is summarized
in attached Schedule H. UMG may request a reasonable number of recordings to
ensure HDI’s compliance with this Agreement’s terms or conduct quality assurance
in connection with a regulatory/ BBB contact or otherwise. The recordings will
be digitally transmitted by HDI to UMG via WAV file format. UMG acknowledges
that such recordings will contain Customer Information and agrees to handle them
in compliance with Section 3.1. Upon request by UMG, HDI shall transmit any
particular customer’s recording within 2 business days of UMG’s request and
within 4 business days for request for more than 10 calls. HDI will retain the
recordings for no less than 2 years or such longer period of time as may be
required by applicable laws.

 

2.2 Premiums. The designated party shall be responsible for the administration
of any premiums offered in connection with marketing Programs. If UMG is the
designated party, it shall provide reporting to HDI with respect to the
utilization and redemption rates of the premiums.

 

2.2.1 The party designated in the chart in Section 1.2 shall be responsible for
the cost of the premiums.

 

2.3 Merchant Accounts. All proceeds from Program orders will be processed
through HDI’s merchant accounts.

 

2.3.1 Non-Private Label Cards. HDI shall, at its sole cost and expense, set up
and maintain merchant processing accounts with one or more merchant processors.
HDI shall coordinate with the merchant processors (including, without
limitation, by providing operational support) in order to effect the processing
of initial and renewal billing and cancellations of Program Purchasers for all
major credit cards.

 

2.3.2 Private Label Cards. UMG acknowledges that HDI has a private label credit
card agreement with WFNNB under which WFNNB issues private label and co-branded
credit cards to HDI customers. UMG acknowledges that WFNNB issued credit cards
will be accepted as payment for the Programs.

 

2.4. Credit Card Processing. The party handling Customer Service – Cancellations
and Refunds under Section 2.6 shall also handle credit card processing. The
designated party shall process payment for Program Purchasers who have not
cancelled during the 30 day free trial period using HDI’s merchant account. The
trial period shall commence on the day the order is processed and the initial
billing shall taking place approximately 45 days after the date the order is
placed. The designated party will also process chargeback retrieval requests and
cancellations and refunds to customer’s credit cards and will process payments
of renewals. The designated party will transmit a daily file to the other party
of all active Program Purchasers which shall be updated to reflect cancellations
and refunds and renewals. During the Term, UMG shall utilize on HDI’s behalf the
Teleformix software suite to manage the database of Program Purchasers. HDI will
have remote access to the software suite and the Program Purchaser database;
however all networking costs required to access the platform are the
responsibility of HDI.

 

2.5 Membership Kits and Program Benefits. UMG shall be responsible for creating,
developing and printing and mailing membership kits, designing, administering
and providing, directly and/or through third parties, the Program benefits,
creating, maintaining and hosting the landing pages for marketing Programs on
the Internet and creating, maintaining and hosting

 

4

 

--------------------------------------------------------------------------------



websites used to provide and administer Program benefits. The Program Benefits
of the three Programs to be initially offered by HDI are set forth on attached
Schedule C (“Program Benefits”); the parties may mutually agree to modify
Schedule C to include additional membership programs and in that event the
parties will modify Schedule C to include a description of the Program Benefits
of any new membership program to be offered under this Agreement. UMG shall (a)
comply with applicable federal, state and local laws, rules and regulations as
may be in effect from time to time with respect to its membership kits, Programs
and websites, (b) use the intellectual property of Program benefit providers in
the membership kits and websites in conformance with such party’s guidelines,
(c) use the intellectual property of the HDI Catalogs and/or Third Party HDI
Affiliates in the membership kits and on the websites in conformance with HDI
supplied guidelines, and (d) accurately represent Programs and their respective
benefits.

 

2.5.1 Initial Review Process. HDI shall have the right to review and comment
upon the membership kits, the Program benefits, landing pages and websites. UMG
shall provide HDI copies of all proposed membership kits no less than 15
business days prior to UMG’s proposed first use of the membership kit or with
such other lead-time as the parties may mutually agree on a case-by-case basis.
Each of the parties agrees to work together, in good faith, to address in a
mutually agreeable manner, any comments made by the other party during the
review periods described in this Section 2.5.1. UMG may use only membership kits
that have not been objected to by HDI with respect to the use of HDI Catalogs
and Third Party HDI Affiliates provided intellectual property within such 15-day
time period, or any other agreed-upon time period.

 

2.5.2 Program Administration Services. UMG shall provide the program
administration services described on attached Schedule G in administering the
Programs (including premium administration which if a Wholesale Election is in
effect, shall be at the fees set forth in Schedule F). Schedule G sets forth the
service standards for the program administration services to be provided by UMG
during the Term. UMG shall provide HDI with reporting as to its compliance with
such service standards in such form, format and frequency as the parties shall
mutually agree.

 

2.5.3 Modification of Program Benefits. The parties acknowledge that UMG may
utilize one or more third party service providers for fulfillment of the Program
Benefits provided in connection with any given Program. From time to time, UMG
may determine that it is desirable, prudent or necessary to change or utilize
one or more additional or alternate service providers with respect to all or
part of any given Program’s Program Benefits and/or modify the Program Benefits
and may make any changes with respect to any such service provider and/or
Program Benefits as it deems appropriate provided such changes in providers
and/or benefits does not materially adversely affect the quality, perceived
value or level of the Program Benefits of a Program. UMG will use its best
efforts to notify HDI no later than 90 days in advance of the effective date of
such changes. If UMG makes a change in third party Program Benefit provider
utilized by UMG and/or changes in the Program Benefits which HDI does not
approve in its reasonable judgment, (i) the parties shall negotiate in good
faith as to a suitable replacement Program Benefit and/or Program Benefit
provider and/or a change in the monthly fees payable to UMG and (ii) if a
Wholesale Election is in effect, HDI shall have the right to withhold 15% of the
monthly fees payable to UMG until the parties reach a mutually agreeable
solution.

 

2.5.4 Revision Process – Collateral Materials. Either party may propose
reasonable revisions to any membership kits, banner buttons, landing pages,
websites, renewal materials and Program related collateral communications
(collectively, “Collateral Materials”)

 

5

 

--------------------------------------------------------------------------------



which may not be modified absent compliance with the following provisions. Such
proposed revisions shall be subject to the written approval of the other party.
The party to whom the proposed revisions have been submitted shall use its
reasonable commercial efforts to review all proposed revisions to the Collateral
Materials within 5 business days after receipt thereof from the other party, or
such other period of time as the parties may mutually agree. UMG shall utilize
such revised Collateral Materials within such period of time as the parties may
mutually agree. UMG agrees to use its reasonable commercial efforts to
expeditiously incorporate HDI reasonable suggestions and comments to its
Collateral Materials, if appropriate and sound for UMG’s business. The parties
shall cooperate with regard to such proposed revisions. The parties may agree to
the testing of the proposed revision before deciding whether it should be
permanently adopted.

 

2.5.5 Customer Service – Program Benefits. As part of UMG’s obligation to
provide Program administration services, UMG shall handle customer service calls
regarding Program benefits. UMG shall tape such calls in accordance with the
principles of Section 2.1.5 and HDI shall have the right to request copies of a
reasonable number of such calls. UMG shall answer 80% of such calls within 30
seconds, determined on a monthly basis, and shall provide monthly reporting with
regard to its compliance with the 80/30 standard. If UMG receives calls
regarding cancellations and/or refunds and it is not the designated party
pursuant to Section 2.6, it shall forward such calls to HDI unless the customer
is unwilling to be transferred and/or is irate in which case UMG may handle the
call. UMG shall report any such cancellations/refunds to HDI.

 

2.5.5.1 Outsourcing. UMG currently handles customer service calls internally and
may not outsource this function without giving HDI prior written notice of such
proposed outsourcing, which notice shall identify the proposed service provider
and the call volume which may be outsourced. HDI shall have the right to approve
the proposed outsourcing, which approval shall not be unreasonably withheld or
denied.

 

2.6 Customer Service – Refunds and Cancellations. The designated party’s call
centers (which shall include third party call centers under contract with HDI)
shall receive calls from Program Purchasers wishing to cancel their purchases or
seeking refunds and shall use their reasonable commercial efforts to “save” the
Program Purchaser, in accordance with all applicable laws, rules and
regulations. The designated party shall be responsible for processing all such
cancellations and credits where they may apply, and shall report cancellations
to the other party. The designated party’s toll free customer service number
shall appear on the billing descriptor on Program Purchasers’ billing
statements. The designated party shall tape such calls in accordance with the
principles of Section 2.1.5 and the other party shall have the right to request
copies of a reasonable number of such calls. The designated party shall answer
80% of such calls within 30 seconds, determined on a monthly basis, and if the
designated party is UMG, shall provide monthly reporting with regard to its
compliance with the 80/30 standard. If the designated party is HDI and HDI
receives calls regarding Program benefits, it shall forward such calls to UMG
provided HDI customer service representatives may elect to provide first level
customer service on Program benefit calls. If UMG is the designated party, the
provisions of Section 2.5.5.1 shall apply to any proposed outsourcing of such
function.

 

2.7 Training. The designated party shall provide, at its sole cost and expense,
training for HDI telephone service representatives and customer service
representatives. If a Rev Share Election is in place, training shall occur no
less than four times per calendar year; if a Wholesale Election is in place and
HDI has delegated training to UMG, HDI, in consultation with UMG, shall
determine the frequency and scheduling of training sessions and shall reimburse
UMG for

 

6

 

--------------------------------------------------------------------------------



its out of pocket costs in providing such training activities (collateral
materials and T&E for its trainers) and pay UMG $500 per day per UMG trainer.
The designated party shall be responsible for developing training materials for
use at such sessions; the other party shall have the right to comment upon and
make suggestions with respect to the training materials and the designated party
will attempt to incorporate such comments and suggestions where appropriate. The
training shall be conducted at each of HDI’s telephone call centers (which
includes any HDI outsourced call center) at mutually agreed upon times. The
designated party shall develop training programs for new reps, refresher courses
for experienced Reps and training programs when new Programs and/or marketing
materials are introduced. If HDI develops the training materials, UMG shall
review them to ensure that the description of the Program benefits and Program
terms and conditions are accurate.

 

2.8 Renewal Materials. The designated party shall prepare and mail to Program
Purchasers who have purchased Programs with annual billing and who have not
cancelled by the end of the 11th month after his/her credit card was previously
charged the annual fee, a renewal notice. HDI shall have the right to comment on
and approve renewal notices and if a Wholesale Election is in effect, whether
the renewal notice is a postcard or a full membership kit. The renewal notice
shall be sent to the most recent address for such Program Purchaser; the
designated party shall comply with applicable federal, state and local laws,
rules and regulations with respect to the content of, mailing and processing of
renewal notices. The parties shall provide each other with any updated address
information that it may have. The party designated under Sections 2.4 and 2.6
shall bill the credit cards of Program Purchasers who have not cancelled after
receipt of the renewal notice in accordance with the terms of the renewal
notice, at the then-current annual renewal membership fee for the applicable
Program. The parties shall mutually agree on any changes to the annual renewal
fee applicable to Programs initially purchased while a Rev Share Election is in
effect.

 

2.9 Direct Mail and Other Marketing Programs. The parties may mutually agree to
market and promote Programs using direct mail, insert media, endorsed outbound
telemarketing or other means of customer contact. In that event, the parties
shall mutually agree on the design and terms of the customer contact and the
plan of distributing/communicating the offer and the economic arrangement (cost
of designing and producing the contact piece, premiums and premium
administration and sharing ratio for net revenues generated by the program) of
each marketing program. The parties agree that the any such economic arrangement
shall be on a revenue sharing basis and not on a wholesale basis.

 

3. OTHER COVENANTS AND PROVISONS

 

 

3.1 Treatment of Mandatory Customer Information.

 

3.1.1 Security Controls. Each party shall establish commercially reasonable
controls to ensure the confidentiality, integrity, and availability of
Cardholder Personal Information (as defined in Section 3.1.2 below) and to
ensure that such information is not disclosed contrary to the provisions of this
Agreement, or any applicable privacy, security or other laws, rules and
regulations, including but not limited to Payment Card Industry Data Security
Standard (PCI-DSS) or other Card Association rules and regulations, both during
the Term of this Agreement or following the expiration or termination of this
Agreement. “Card Association” shall mean a nationwide payment clearing network
such as MasterCard International, Inc. Visa U.S.A. Inc., Discover Bank, American
Express Company or World Financial Network National Bank (“WFNNB”). Without
limiting the foregoing, each party shall implement such physical and other
security measures as are necessary to reasonably help (i)

 

7

 

--------------------------------------------------------------------------------



ensure the confidentiality, integrity, and availability of Cardholder Personal
Information and other confidential information, (ii) protect against any threats
or hazards to the confidentiality, integrity, or availability of Cardholder
Personal Information and other confidential information, and (iii) protect
against any unauthorized access to or use of Cardholder Personal Information and
other confidential information. UMG understands and agrees that as a result of
the possession of Customer Information from HDI that UMG and HDI may be subject
to regulations as outlined above.

 

3.1.2 Procedure for Security Breach. A party shall notify the other party if it
believes, or has reason to believe, that either a confidentiality or security
breach, or any other unauthorized intrusion, has occurred with respect to
customers’ Cardholder Personal Information and in that case (i) the other party
shall determine, in its reasonable discretion, whether such breach requires
notification to cardholders of such security breach by one or both of the
parties under applicable law (such breach is referred to as an “Event”), and/or
(ii) such breach affects more than 10% of the Program Purchasers in which case
it shall be deemed to be an Event (the party causing the Event is referred to in
this Section 3.1.2 as the “Triggering Party”). In such event, the other party
shall estimate the Event’s affect on the other party and shall specify the
corrective action to be taken which shall be at the sole cost and expense of the
Triggering Party. For purposes of this section, “Cardholder Personal
Information” means a cardholder’s first name or first initial and last name in
combination with any one or more of the following data elements, when either the
name or the data elements are not encrypted: (i) social security number; (ii)
driver’s license number or other government identification number; (iii) account
number, credit or debit card number, in combination with any required security
code, access code, or password that would permit access to an individual’s
financial account; (iv) address; or (v) date of birth; provided, however, that
it shall not be deemed a confidentiality or security breach if the name is
encrypted but data element (v) is unencrypted. UMG acknowledges and agrees that
the Cardholder Personal Information it receives from HDI shall be owned by HDI.

 

3.2 Insurance. Each party shall have and continue to keep in force for the life
of this Agreement full general liability insurance which insurance will cover
errors and omissions, as to UMG, with respect to the membership kits and program
benefits relating to the claims for the Programs or their goods and services or
rendered to Program Purchasers, and with respect to HDI, the marketing of the
Programs, in amounts not less than $1 million per occurrence and $2 million in
the aggregate. Such insurance shall list the other party as an additional
insured, and will provide that the coverage will not be modified or terminated
without at least thirty (30) days prior written notice to such other party. Upon
request, each party shall provide the other with a certificate evidencing such
insurance coverage.

 

3.3 Program Member Contact. UMG may contact Program Purchasers to provide them
with membership kits, other Program information, customer service communication
related to the Programs and other communications reasonably appropriate to carry
out this Agreement’s purposes. Other than the foregoing, UMG shall not contact
HDI’s customers without HDI’s approval which may be withheld in HDI’s sole
discretion, unless UMG obtained those names on its own or from third parties in
which event UMG’s use of such names shall not imply any endorsement by HDI.

 

3.4 Third Party Customers. During the Term of this Agreement, UMG agrees not to
contact or solicit any Third Party HDI Affiliate as set forth in Schedule B to
this Agreement for the purpose of selling membership programs on inbound order
calls by the Third Party HDI Affiliate Customer or through the Third Party HDI
Affiliate Website, or enter into a contract or arrangement with a Third Party
HDI Affiliate to conduct such marketing. Schedule B contains a

 

8

 

--------------------------------------------------------------------------------



list of the Third Party HDI Affiliates which HDI may update during the Term upon
the prior written approval of UMG.

 

4. COMPENSATION

 

4.1 Commission Structure. If HDI makes a Rev Share Election, the parties’ share
of revenues from sales and renewals of Programs shall be determined in the
amounts and payable in accordance with Schedule D. If HDI makes a Wholesale
Election, HDI shall pay UMG the amounts and at the times specified in accordance
with Schedule E. If HDI elects to delegate one or more functions to UMG, HDI
shall pay UMG the amounts specified in Schedule F.

 

4.2 Fiscal Basis. All payment amounts and payment dates shall be determined and
made based on fiscal weeks and months. For purposes of this Agreement, a fiscal
week shall commence on Sunday.

 

4.3 Payment Accounts. For amounts payable by UMG to HDI, UMG shall pay such
amounts via wire transfer to the following HDI bank account:

 

Wachovia Bank, National Association

 

Charlotte, North Carolina

 

Wire Transfer ABA No.: 053 000 219

For credit to: Hanover Direct, Inc.

 

Account No.: 2000028322865

 

For amounts payable by HDI to UMG, HDI shall pay such amounts via wire transfer
to the following UMG bank account:

 

J P Morgan Chase Bank, N.A.[BANK]

 

Wire Transfer ABA No.: 021000021

For credit to: United Marketing LLC

 

Account No.: 686936261

ACH ABA #071000013

 

 

4.3.1 Either party may change bank accounts by giving written notice to the
other.

 

5. TERM

 

5.1 Initial and Renewal Terms. This Agreement shall be executed on the date
first above written; HDI will begin offering Programs on or about October 18,
2006 and the Agreement will have an initial term of two years from the date that
HDI first offers Programs (“Initial Term”). The term shall be extended for
additional one year periods (each a “Renewal Period”) unless either party sends
notice of nonrenewal to the other party no less than 90 days prior to the end of
the Initial Term or the then current Renewal Period, as the case may be. (The
Initial Term and any Renewal Period is referred to as the “Term.”) If a party
sends notice of nonrenewal, the Agreement shall terminate at the end of the
Initial Term or the then current Renewal Period, as the case maybe.

 

5.2 Early Termination Rights. Either party may terminate this Agreement if:

 

9

 

--------------------------------------------------------------------------------



5.2.1 a voluntary or involuntary petition in bankruptcy is filed by or against
the other party, which is not dismissed, or the other party makes a general
assignment of its assets to its creditors or a similar event occurs;

 

5.2.2 the other party materially breaches its obligations hereunder. In the
event of a breach, the non-breaching party may provide written notice to the
other party of the alleged breach. The other party shall have 30 days from
receipt of such notice (10 days for payment breaches) to cure the breach; if the
breach is not cured within the 30 day cure period, the non-breaching party shall
have the right to terminate the Agreement; or

 

5.2.3 in the event of the settlement of any investigation, proceeding, suit, or
other action by a Federal, State, or local regulatory or enforcement agency or
authority which will have a “material adverse effect” (as defined below) on the
other party’s business and (i) continuing to do business with such other party
would injure the reputation of the non-settling party in any material respect,
as reasonably determined, or (ii) such event causes a material change to the
method, content or delivery of the offer which would materially adversely effect
response or cancel rates. For purposes hereof, “material adverse effect” means
that the settling party would be required to report such settlement under the
first sentence of Instruction 2 to Item 103 of Regulation S-K under the Code of
Federal Regulations, Title 17, Part 229, whether or not the party is subject to
Regulation S-K.

 

5.2.4 in the event a governmental body with legislative, rule making,
prosecutorial, or judicial authority enacts a new rule of law or regulation or
issues an order or the like, which will prevent either party from substantially
performing its obligations hereunder (which may, among other things, be based
upon a party being advised of such by written opinion of outside counsel), the
parties shall then negotiate in good faith toward a restructuring of this
Agreement in manner that will, insofar as legally permissible, provide each
party with the benefits herein contemplated. Should the parties be unable to
come to an agreement in regard to an appropriate financial or other
restructuring of this Agreement, then either party may terminate this Agreement
upon at least ten (10) days written notice of termination.

5.3 Chargebacks. If HDI receives notice from a Card Association or its merchant
processor that chargebacks in connection with the sale of Programs to HDI
customers pursuant to this Agreement during at least a 30 day period are in
excess of those levels permitted under such parties’ rules and regulations and
the chargebacks during that same period with respect to sales from HDI customers
have also exceeded that same threshold, HDI reserves the right at any time
thereafter, but with at least 7 business days prior written notice to UMG, to
take any action it deems necessary to respond to the problem which may include,
at HDI’s sole discretion, suspending or terminating marketing of the Programs or
terminating this Agreement. HDI agrees it will, before sending a termination
notice, confer with UMG and determine whether any alternative course of action
that may be proposed by UMG may be acceptable, which may include UMG processing
orders for Programs using its merchant account. HDI shall have the right to
determine whether the proposed alternative course of action is acceptable in its
reasonable discretion. If no proposed alternative course of action is deemed by
HDI to be reasonably acceptable, HDI may effect termination under this Section
by providing UMG with at least 7 business days prior written notice.

 

5.4 Early Termination if Programs Fail to Perform. HDI shall have the right to
terminate this Agreement upon no less than 60 days prior written notice to UMG
if HDI determines, in its reasonable discretion, that (i) the conversion rate on
inbound order calls is less than 14% , (ii) the retention rate for annual
Program Purchasers is less than 42% and/or (iii) the

 

10

 

--------------------------------------------------------------------------------



net conversion rate (number of web Program orders divided by the number of
impressions) on the Internet is less than 3.0%. Each of the three rates set
forth in the preceding sentence shall be determined on a trailing three month
average basis.

 

5.5 Effect of Termination. Expiration or termination of this Agreement shall not
terminate either party’s right to bill and receive fees and/or commissions in
accordance with the terms of this Agreement for all Program memberships in force
prior to termination, and any subsequent renewals thereof, in perpetuity.

 

5.5.1 Obligation to Continue Performance Pending Effective Date of Termination.
From the date any notice of termination is given by any party until the
effective date of the termination of this Agreement, the parties shall be
obligated to continue to perform pursuant to the terms of this Agreement.

 

6. REPORTS; AUDIT RIGHTS AND COOPERATION

 

6.1 Reports and Information. HDI and UMG shall provide each other with reports
in such form and containing such information as reasonably required and as
mutually agreed upon by UMG and HDI. The parties shall mutually develop
responsibility for and a reporting methodology for reporting active Program
Purchasers. HDI shall provide reports to UMG that shall include conversion rate
reporting, enrollments, memberships billed, pre-bill cancels, cancellations
received (if processed by HDI), customer order authorizations, memberships paid,
memberships in process, renewals and monthly compilations thereof. UMG shall
provide reports to HDI that shall include, Fulfillment Materials mailed,
cancellations received (if processed by UMG), and with respect to marketing the
Programs on Participating Websites, impressions (if UMG hosts the banner ads),
click throughs and Internet orders and a report detailing any amount owed to
HDI.

 

6.2 Audit Rights. Each party shall keep and maintain, at its principal place of
business, complete and accurate books and records relating to this Agreement.
During the Term and for so long as there are any Program Purchasers whose
Programs were acquired hereunder and which Programs have been renewed, each
party (or its representatives) at its expense shall have the right upon no less
than 30 days prior written notice, to audit the other party’s books and records
to verify and confirm the accuracy of the reports delivered and the amount of
fees paid or payable under this Agreement. The party performing the audit shall
have the right to make copies of relevant excerpts of any such books and records
which shall be Confidential Information, as defined in and for purposes of
Section 10. Audits shall be conducted at the other party’s offices, during
regular business hours. If any audit discloses an underpayment or overpayment of
7.5% or more of the correct amount owed, the other party agrees, in addition to
re-computing and making immediate payment of the amount owed based on the true
items, to pay the auditing party’s actual out of pocket third party expenses for
the audit.

 

6.3 Collection Costs and Attorneys’ Fees. In any action or suit under this
Agreement, the prevailing party shall be entitled to recover its costs,
including, without limitation, reasonable attorneys’ fees.

 

6.4 Cooperation. The parties agree to cooperate with one another to further the
objectives of this Agreement and to promote the products and services of each of
the parties.

 

7. REPRESENTATIONS, WARRANTIES AND COVENANTS. Each party warrants, represents
and covenants to the other that:

 

11

 

--------------------------------------------------------------------------------



 

7.1 it is duly qualified, authorized or licensed and in good standing in all
jurisdictions necessary to carry out its obligations under this Agreement;

 

7.2 the execution, delivery and performance of its obligations under this
Agreement will not result in a violation of or conflict with any law,
regulation, or contract to which it is a party;

 

7.3 all of the services to be performed by it hereunder will be rendered using
sound, professional practices and in a competent and professional manner by
knowledgeable, trained and qualified personnel;

 

7.4 all obligations owed to third parties with respect to the activities
contemplated to be undertaken by it pursuant to this Agreement are or will be
fully satisfied by such party, so that the other party will not have any
obligations with respect thereto;

 

7.5 it will comply with all applicable federal, state and local laws in the
performance of its obligations hereunder;

 

7.6 the materials used by each party in fulfilling its obligations under this
Agreement shall not infringe upon any third party intellectual property right;

 

7.7 it shall comply with all applicable written self-regulatory guidelines or
industry standards which maybe in effect from time to time; and

 

7.8 at all times during the Term of this Agreement, UMG shall have in effect no
less than three Programs.

 

8. INTELLECTUAL PROPERTY

 

8.1 Limited License. Each party grants the other a limited license to use the
other party’s trademarks, service marks, trade names or logos owned or otherwise
used by the other party solely as expressly provided herein. UMG and HDI
trademarks, service marks and/or logos will be co-branded on Program Fulfillment
Materials to be used in connection with this Agreement and shall be located on
such materials, in each case as mutually agreed upon by the parties. Nothing
herein shall give UMG, HDI or any other individual or entity any rights, title
or interest to or in any such trademarks, service marks, trade names or logos
owned or otherwise used by the other party, other than the limited license to
display such trademarks, service marks, trade names or logos in connection with
the marketing and fulfillment of the services with respect to Programs.

 

8.2 Prior Approval Rights. Each party will have prior approval over any
permitted use of its property licensed hereunder and other intellectual property
in connection with marketing, promotion and advertising activities online and
offline under this Agreement, which approval will not be unreasonably withheld
or delayed. Neither party may amend, modify, or alter the promotion copy as it
appears in the version delivered for pre-approval after having been approved by
the other party except with the explicit written approval of such other party.

 

8.3 Ownership of Materials. All Fulfillment Materials are the intellectual
property of UMG, except for any such materials that are created and/or developed
solely by HDI, and shall not be used or disclosed in any manner not authorized
by UMG. All scripts and other marketing materials developed by HDI are the
intellectual property of HDI except for any such materials

 

12

 

--------------------------------------------------------------------------------



that are created and/or developed solely by UMG (which are the intellectual
property of UMG), and shall not be used or disclosed in any manner not
authorized by HDI. Any such materials that are created and/or developed solely
by a party are the intellectual property of the creator and shall not be used or
disclosed in any manner by the other party unless authorized by the creator
thereof. The parties shall jointly own the intellectual property rights in any
jointly developed materials.

 

9. INDEMNIFICATION

 

9.1 HDI Indemnification. HDI, jointly and severally, shall defend, indemnify and
hold UMG and its officers, directors, employees and agents (“Indemnitees”)
harmless from and against any and all losses, liabilities, damages and expenses
(including reasonable attorneys’ fees and expenses and excluding consequential
damages) to which the Indemnitees may be subjected by reason of any third party
claim or action against the Indemnitees (i) resulting from any breach or alleged
breach by HDI or any HDI Affiliate, as the case may be, of any of its
representations, warranties or covenants contained herein, (ii) resulting from
the performance or failure to perform by HDI or any HDI Affiliate under the
terms of this Agreement (iii) arising in connection with its own product sales
or manner in which the Programs were sold by HDI, if so obligated, or material
contained in issues of its catalog delivered to Customers or Program Purchasers
pursuant to the terms hereof, which material is unrelated to the Programs; or
(iv) arising in connection with material prepared solely by HDI or any HDI
Affiliate contained in Fulfillment Materials sent to Customers or Program
Purchasers under this Agreement.

 

9.2 UMG Indemnification. UMG shall defend, indemnify and hold HDI and its
officers, directors, employees and agents (“Indemnitees”) harmless from and
against any and all losses, liabilities, damages and expenses (including
reasonable attorneys fees and expenses and excluding consequential damages) to
which the indemnities may be subjected by reason of any third party claim or
action against the Indemnitees (i) resulting from any breach or alleged breach
by UMG of any of its representations, warranties or covenants contained herein,
(ii) resulting from UMG’s performance or failure to perform under the terms of
this Agreement, (iii) arising in connection with material contained in
Fulfillment Materials prepared or distributed by UMG to Customers or Program
Purchasers, excluding any content which may be prepared solely by HDI or any HDI
Affiliate, or (iv) arising in connection with the provision of, or failure to
provide, the services of the UMG Programs.

 

9.3 Terms Applicable to Indemnification Obligation. The indemnified party shall
provide the indemnifying party with (i) prompt written notice of such claim or
action; (ii) sole control and authority over the defense or settlement of such
claim or action (except the indemnifying party shall not enter into any
settlement that adversely affects the indemnified party’s rights or interests
without the indemnified party’s prior approval); and (iii) proper and full
information and reasonable assistance in connection with the defense or
settlement of any such claim or action. The indemnified party shall have the
right to participate in the defense at its own expense with a counsel of its
choosing.

 

9.4 Survival of Indemnification Obligations. The provisions of this Section 9
shall survive the expiration or earlier termination of this Agreement and shall
be binding upon any permitted transferee, assignee or successor of either party.

 

10. CONFIDENTIAL INFORMATION

 

10.1 Confidential Information. “Confidential Information” means (a) information
concerning Programs and this Agreement, including but not limited to information
concerning

 

13

 

--------------------------------------------------------------------------------



purchase price, procedures, methods, technological developments, financial
results, solicitation methods, Program Purchasers, enrollees and Customers, (b)
Customer Information, (c) business or technical information of either party,
including but not limited to information relating to either party’s product
plans, designs, costs, product prices and names, finances, marketing plans,
business opportunities, personnel, research, development or know-how; (d) any
information designated by either party as “confidential” or “proprietary” or
which, under the circumstances taken as a whole, would reasonably be deemed to
be confidential; and (e) the specific terms and conditions of this Agreement.
“Confidential Information” does not, however, include information that: (i) is
in or enters the public domain without breach of this Agreement; (ii) the
receiving party lawfully receives from a third party without restriction on
disclosure and without breach of a nondisclosure obligation; (iii) the receiving
party knew prior to receiving such information from the disclosing party; or
(iv) the receiving party develops independently without use of the disclosing
party’s Confidential Information.

 

10.2 Duty to Maintain Confidential Information. Each party agrees: (a) that it
will not disclose to any third party or use the Confidential Information
disclosed to it by the other party for any purpose other than as expressly
contemplated by this Agreement; and (b) that it will take all reasonable
measures to maintain the confidentiality of all Confidential Information of the
other party in its possession or control, which will in no event be less than
the measures it uses to maintain the confidentiality of its own information of
similar importance. Either party may disclose information if required by law or
court order, provided that the party from which the disclosure is required gives
the other party prior written notice and makes commercially reasonable good
faith efforts to obtain confidential treatment for such Confidential
Information.

 

11. FORCE MAJEURE

 

11.1 Force Majeure. Neither party shall be held liable for failure to perform
any of its obligations hereunder if such failure is (i) due to an Act of God,
fire, explosion, accident, flood, landslide, lightning, earthquake, storm, civil
disturbance, power failure, strike or other labor disturbance affecting a party,
act of war (whether war be declared or not), national defense requirement,
failure of a non-party telecommunications carrier, failure or disruption of
machinery, apparatus or systems; acts, injunction, or restraint of government
(whether or not now threatened) and (ii) beyond the reasonable control of such
party.

11.2 Impact on Affected Party’s Obligations. Upon such an occurrence, the party
whose performance is affected shall immediately give written notice of the
occurrence to the other party, and shall thereafter exert all reasonable efforts
to overcome the occurrence and resume performance of this Agreement. If, despite
such efforts, the affected party cannot overcome the occurrence and resume
performance within 90 days following notification given hereunder, then the
parties shall mutually agree on an equitable resolution. If the parties are
unable to reach mutual agreement, the matter shall be submitted for arbitration
as provided hereunder.

 

12. MISCELLANEOUS PROVISIONS

 

12.1 Counterparts. This Agreement may be executed in one or more counterpart
copies. Each counterpart copy shall constitute an Agreement and all of the
counterpart copies shall constitute one fully executed agreement. This Agreement
may be executed on facsimile counterparts.

 

14

 

--------------------------------------------------------------------------------



12.2 Assignment. Neither party may assign its rights or obligations hereunder,
in whole or in part, without the other party’s prior written consent, which
consent shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, no such consent will be required (i) in connection with a merger,
reorganization, acquisition, consolidation, or sale of all, or substantially
all, of such party’s assets; or (ii) in connection with an assignment to any
majority-owned subsidiary or affiliate of the parent of either party. Any
attempt to assign such rights and obligations other than as permitted herein
will be null and void. These terms and conditions will inure to the benefit of
and bind the parties’ respective successors and permitted assigns.

 

12.3 Entire Agreement. This Agreement and the schedules and exhibits hereto
constitute the entire agreement between the parties, supersede all prior
agreements and are solely for the parties’ benefit.

 

12.4 Governing Law. New Jersey law, without regard to the conflict of laws
principles thereof, shall govern this agreement.

 

12.5 Amendments. This Agreement may be modified or amended only by a written
agreement executed and delivered by both of the parties.

 

12.6 Notices. All notices or other formal communications under this Agreement
must be in writing. They may be sent by personal delivery, facsimile, prepaid
recognized overnight air express delivery or prepaid certified mail, return
receipt requested or via email with copy sent by overnight mail. All notices
shall be addressed as follows:

 

 

To UMG:

United Marketing Group

929 North Plum Grove Road

 

Schaumburg, Illinois 60173

 

Attn: Alan Portelli

 

Facsimile No. 847-240-2026

 

Email: aportelli@unitedmarket.com

 

 

To HDI:

Hanover Direct, Inc.

1500 Harbor Boulevard

Weehawken, New Jersey 07086

Attn: General Counsel

Facsimile No. 201-272-3498

Email: dbarsky@hanoverdirect.com

 

If a party changes its address, facsimile number, email address or notice party,
it shall send notice to the other party. Notices shall be deemed given when
received by the other party. Notices sent via facsimile shall be deemed received
when confirmed by receipt of the machine generated “answerback”; notices sent by
email shall be deemed received when confirmed by electronic proof of “delivery”
and “read.” Notices via facsimile and email shall be followed up with a copy
sent overnight or via first class mail.

 

12.7 Costs and Expenses. Unless otherwise specifically provided in this
Agreement or separately agreed to by the parties in writing, each party shall be
solely responsible for bearing its own costs and expenses incurred in performing
its responsibilities under this Agreement, including all tariffs, taxes,
filings, licensing and/or other fees.

 

15

 

--------------------------------------------------------------------------------



 

12.8 Headings. Paragraph headings are for convenience only.

 

12.9 Relationship of Parties. HDI has engaged UMG hereunder as an independent
contractor and the execution and performance of this Agreement shall not be
construed to create a relationship between the parties as partners,
joint-venturers, or as principal and agent. Neither party shall have any
authority to bind the other in any fashion.

 

12.10 Severability. If any provision or portion of this Agreement shall be
deemed invalid, canceled, or unenforceable, the remaining rights and obligations
of the parties under this Agreement shall remain in full force and effect and
shall be construed and enforced accordingly.

 

12.11 Equitable Remedies. The parties agree that any breach of the other party’s
obligations regarding intellectual property and/or confidentiality would result
in irreparable injury for which there is no adequate remedy at law. Therefore,
in the event of any breach or threatened breach of a party’s obligations
regarding intellectual property or confidentiality, the aggrieved party will be
entitled to seek equitable relief in addition to its other available legal
remedies in a court of competent jurisdiction.

 

12.12 Mediation. In the event disputes between the parties arising from or
concerning in any manner the subject matter of this Agreement, other than
disputes arising from or concerning intellectual property or confidentiality,
cannot be resolved through good faith negotiation and mediation, the parties
will first attempt to resolve the dispute(s) through good faith negotiation. In
the event that the dispute(s) cannot be resolved through good faith negotiation
within 5 business days after the commencement of such good faith negotiation,
the parties will refer the dispute(s) to non-binding mediation. The party that
did not originate the mediation shall have the right to determine the venue for
such mediation. The parties will use a recognized mediation service staffed by
retired judges and will share equally the cost of the mediator, whose selection
shall be mutually agreed to by the parties. The parties hereby agree to waive
their right to a jury trial in regard to any court action. The provisions of
this Section shall survive the expiration or earlier termination of this
Agreement.

 

12.13 Non-Solicitation. During and after the Term, HDI will not specifically
identify and as a result knowingly solicit any Program Purchaser who purchased a
Program while a Rev Share Election was in effect or allow any third party to
solicit any such Program Purchaser for any non-UMG fee-based membership program
that may result in the Program Purchaser terminating his UMG Program.

 

12.14 Survival. Any provision of this Agreement that contemplates performance or
observance subsequent to expiration or earlier termination of this Agreement,
such as those addressing servicing and billing of Program Purchasers and use and
protection of Intellectual Property and Confidential Information, shall survive
the expiration or earlier termination of this Agreement and continue in full
force and effect.

 

16

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

HANOVER DIRECT, INC (individually and on behalf of HDI Affiliates)

 

UNITED MARKETING GROUP, LLC

 

 

 

By: /s/ Wayne Garten

 

By: /s/ Alan Portelli

Name: Wayne Garten

 

Name: Alan Portelli

Title: President and CEO

 

Title: President and CEO

 

 

 

17

 

 